                Case 5:20-cv-04812-EJD Document 34 Filed 10/08/20 Page 1 of 5



 1   JENNER & BLOCK LLP
     Kate T. Spelman (Cal. Bar No. 269109)
 2   kspelman@jenner.com
     Alexander M. Smith (Cal. Bar No. 295187)
 3
     asmith@jenner.com
 4   Madeline P. Skitzki (Cal. Bar No. 318233)
     mskitzki@jenner.com
 5   633 West 5th Street, Suite 3600
     Los Angeles, CA 90071-2054
 6   Telephone:    (213) 239-5100
     Facsimile:    (213) 239-5199
 7

 8   Attorneys for Defendants
     Apple Inc. and Apple Value Services, LLC
 9

10                                  UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12

13   CARL BARRETT, et al.,                            Case No. 5:20-cv-4812-EJD

14                               Plaintiff,           The Honorable Edward J. Davila
15         v.                                         REQUEST FOR JUDICIAL NOTICE IN
16                                                    SUPPORT OF APPLE’S MOTION TO
     APPLE INC. and APPLE VALUE SERVICES,             DISMISS
17   LLC,

18                               Defendants.

19

20

21

22

23

24

25

26

27

28


                   REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF APPLE’S MOTION TO DISMISS
               Case 5:20-cv-04812-EJD Document 34 Filed 10/08/20 Page 2 of 5



 1                                     REQUEST FOR JUDICIAL NOTICE

 2          Pursuant to Federal Rule of Evidence 201, Defendants Apple Inc. and Apple Value Services, LLC

 3   (collectively “Apple”) hereby request that the Court take judicial notice of the following exhibits submitted

 4   in connection with Apple’s concurrently-filed Motion to Dismiss:

 5         Attached as Exhibit 1 is a true and correct set of photographs of a $50 Apple gift card, which was

 6          purchased and photographed by Apple’s counsel on August 18, 2020 from a Rite Aid drugstore in

 7          Los Angeles, California.

 8         Attached as Exhibit 2 is a true and correct compilation of web pages from Apple’s website, which

 9          were taken by Apple’s counsel on October 1, 2020 and include the web pages a consumer would

10          view if he or she purchased an Apple gift card from Apple’s website.

11         Attached as Exhibit 3 is a true and correct copy of the web page “About Gift Card Scams,” which

12          is available on Apple’s website.

13         Attached as Exhibit 4 is a true and correct copy of an October 2018 press release from the Federal

14          Trade Commission titled “Paying Scammers with Gift Cards,” which is available on the FTC’s

15          website.

16         Attached as Exhibit 5 is a true and correct copy of a November 24, 2010 press release from the

17          Federal Trade Commission titled “FTC Has Gift Card Tips for Holiday Buying,” which is available

18          on the FTC’s website.

19         Attached as Exhibit 6 is a true and correct copy of a December 2019 press release from the Federal

20          Deposit Insurance Corporation titled “FDIC Consumer News: What You Should Know About Gift

21          Cards,” which is available on the FDIC’s website.

22                                                  ANALYSIS

23          Federal Rule of Evidence 201 instructs that a court may take judicial notice of any fact that is “not

24   subject to reasonable dispute in that it is . . . capable of accurate and ready determination by resort to

25   sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Thus, “[o]n a motion to

26   dismiss, [a federal court] may take judicial notice of matters of public record outside the pleadings.” MGIC

27   Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir. 1986); see also Hairston v. S. Beach Beverage Co.,

28   No. 12-1429, 2012 WL 1893818, at *2 (C.D. Cal. May 18, 2012) (“[A] court may consider material which


                                                     1
                   REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF APPLE’S MOTION TO DISMISS
               Case 5:20-cv-04812-EJD Document 34 Filed 10/08/20 Page 3 of 5



 1   is properly submitted as part of the complaint and matters which may be judicially noticed pursuant to

 2   Federal Rule of Evidence 201 without converting the motion to dismiss into a motion for summary

 3   judgment.”).

 4          First, in evaluating a Rule 12 motion, courts are entitled to consider “evidence on which the

 5   complaint ‘necessarily relies,’” even if the evidence is not physically attached to the complaint. Marder v.

 6   Lopez, 450 F.3d 445, 448 (9th Cir. 2006); see also Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994),

 7   overruled on other grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119 (9th Cir. 2002) (holding

 8   that a district court ruling on a motion to dismiss may consider “documents whose contents are alleged in

 9   the complaint and whose authenticity no party questions, but which are not physically attached to the
10   pleading”). Such documents may be introduced through a request for judicial notice. See In re Northpoint

11   Commc’ns Grp., Inc. Sec. Litig., 221 F. Supp. 2d 1090, 1095 (N.D. Cal. 2002) (permitting courts to take

12   judicial notice of documents relied on in a complaint).

13          Here, Plaintiffs claim, inter alia, that the “packaging for iTunes gift cards contains minimal terms

14   and conditions,” that it “generally provides no warning to consumers on the outer retail packaging of its

15   gift cards,” and that it “says nothing on its outer packaging or even the iTunes gift cards themselves

16   regarding scams.” ECF No. 1 (“Compl.”) ¶¶ 49, 84-85. Thus, the packaging of the Apple gift cards—

17   which is attached as Exhibit 1—forms a basis for Plaintiffs’ claims and is properly subject to judicial

18   notice. See, e.g., Manchouck v. Mondelez Int’l Inc., No. 13-2148, 2013 WL 5400285, at *3 (N.D. Cal.

19   Sept. 26, 2013) (taking judicial notice of cookie packaging “as the contents of these documents are ‘not

20   subject to reasonable dispute,’ and are incorporated into the amended complaint by reference”); Gustavson
21   v. Wrigley Sales Co., 961 F. Supp. 2d 1100, 1113 n.1 (N.D. Cal. 2013) (holding that “packaging labels for

22   . . . products that the FAC specifically references and quotes” are “appropriate for judicial notice”). And

23   because Apple gift cards are also available for sale through Apple’s website, the portions of that website

24   through which consumers purchase Apple gift cards—which are attached as Exhibit 2—are subject to

25   judicial notice for the same reasons.

26          Moreover, Plaintiffs also extensively reference the Apple Gift Card Terms & Conditions

27   throughout their complaint. See, e.g., Compl. ¶¶ 49-51 (discussing the Terms & Conditions); id. ¶¶ 166-

28   69 (discussing the purported legal effect and enforceability of the Terms & Conditions). When a plaintiff’s


                                                      2
                    REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF APPLE’S MOTION TO DISMISS
               Case 5:20-cv-04812-EJD Document 34 Filed 10/08/20 Page 4 of 5



 1   allegations implicate the terms and conditions applicable to a product or service, courts routinely take

 2   judicial notice of those terms and conditions in ruling on a motion to dismiss. See, e.g., O’Connor v. Uber

 3   Techs., Inc., 58 F. Supp. 3d 989, 1001 n.4 (N.D. Cal. 2014) (taking judicial notice of Uber Terms &

 4   Conditions in ruling on motion for judgment on the pleadings); Herskowitz v. Apple Inc., 940 F. Supp. 2d

 5   1131, 1140 n.1 (N.D. Cal. 2013) (taking judicial notice of Apple iTunes Store, App Store, and iBookstore

 6   Terms of Sale and iTunes Store Terms and Conditions in ruling on motion to dismiss); Williams v. Oberon

 7   Media, Inc., No. 09-8764, 2010 WL 1644888, at *1 n.1 (C.D. Cal. Mar. 4, 2010) (taking judicial notice of

 8   the “GameSaver Membership Terms and Conditions” in ruling on motion to dismiss lawsuit challenging

 9   alleged misrepresentations relating to GameSaver program). Because those terms and conditions are
10   reflected on the Apple gift card packaging attached as Exhibit 1 and in the web pages attached as Exhibit

11   2, those documents are properly subject to judicial notice.

12          Additionally Plaintiffs’ complaint repeatedly references the “About Gift Card Scams” page on

13   Apple’s website. See Compl. ¶¶ 4, 56, 68 n.30, 84, 171 n.35. Because Plaintiffs explicitly reference this

14   website, and because their claims hinge in part on their allegation that the “About Gift Card Scams” website

15   is an inadequate response to the alleged proliferation of scams involving Apple gift cards, this website—

16   which is attached as Exhibit 3—is the proper subject of judicial notice as well. See, e.g., In re iPhone 4S

17   Consumer Litig., No. 12-1127, 2013 WL 3829653, at *6 (N.D. Cal. July 23, 2013) (taking judicial notice

18   of webpages and documents from Apple’s website that the plaintiffs “specifically referred to” in their

19   complaint); Perkins v. LinkedIn Corp., 53 F. Supp. 3d 1190, 1206 (N.D. Cal. 2014) (taking judicial notice

20   of various web pages cited in the plaintiffs’ first amended complaint).
21          Second, “information on government agency websites” has “often been treated as proper subjects

22   for judicial notice.” Paralyzed Veterans of Am. v. McPherson, No. 06-4670, 2008 WL 4183981, at *5

23   (N.D. Cal. Sept. 9, 2008); see also Hansen Beverage Co. v. Innovation Ventures, LLC, No. 08-1166, 2009

24   WL 6597891, at *2 (S.D. Cal. Dec. 23, 2009) (“Public records and government documents are generally

25   considered ‘not to be subject to reasonable dispute.’ This includes public records and government

26   documents available from reliable sources on the Internet.”) (citation omitted). Accordingly, this Court

27   should take judicial notice of Exhibits 4, 5, and 6, which consist of documents that are available through

28   the websites of the Federal Trade Commission and the Federal Deposit Insurance Corporation and whose


                                                     3
                   REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF APPLE’S MOTION TO DISMISS
               Case 5:20-cv-04812-EJD Document 34 Filed 10/08/20 Page 5 of 5



 1   contents are not subject to reasonable dispute.

 2                                                CONCLUSION
 3          For the foregoing reasons, this Court should take judicial notice of Exhibits 1-6 and consider those

 4   exhibits when ruling on Apple’s motion to dismiss.

 5

 6   DATED: October 8, 2020                            JENNER & BLOCK LLP

 7
                                             By: s/ Kate T. Spelman
 8                                               Attorney for Defendants
                                                 Apple Inc. and Apple Value Services, LLC
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


                                                     4
                   REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF APPLE’S MOTION TO DISMISS
